Citation Nr: 0816635	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-14 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.

(The issues of whether new and material evidence has been 
received to reopen claims for service connection for a 
nervous condition and entitlement to service connection for a 
nervous condition, entitlement to an earlier effective date 
for tinnitus, and entitlement to an increased rating for 
tinnitus, are the subject of a separate appellate decision.)


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 determination 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the benefit 
sought on appeal.  
	
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that his service-connected 
Hepatitis C causes an employment handicap, thereby 
necessitating vocational rehabilitation training.  He 
contends he is unable to work because of the medical 
treatment he is required to undergo for this disability.  

Under VA laws and regulations pertaining to vocational 
rehabilitation, the veteran clearly has a basic entitlement 
since he has a service-connected disability (Hepatitis C) 
rated 20 percent or more. 38 U.S.C.A. § 3102(1); 38 C.F.R. § 
21.40(a). To be entitled to vocational rehabilitation 
training, however, the evidence must demonstrate the 
existence of an employment handicap. 38 U.S.C.A. § 
3102(1)(B); 38 C.F.R. § 21.50(b). While many factors are 
considered in determining the veteran's eligibility for 
vocational rehabilitation services, "[t]he proper 
determination of employment handicap is a critical decision 
for rehabilitation planning and program accountability." 38 
C.F.R. § 21.51(a). The term "employment handicap" means an 
impairment of the veteran's ability to prepare for, obtain, 
or retain employment consistent with his abilities, aptitudes 
and interests. 38 U.S.C.A. § 3101(1); 38 C.F.R. § 21.51(b). 
The components of an employment handicap include "impairment" 
defined as restrictions on employability caused by: (1) the 
veteran's service and nonservice-connected disabilities; (2) 
deficiencies in education and training; (3) negative 
attitudes toward the disabled; and (4) other pertinent 
factors. 38 C.F.R. § 21.51(c)(1). While the veteran's 
service-connected disability need not be the sole or primary 
cause of the unemployment handicap, it must materially 
contribute to the impairment. Therefore, its effects must be 
identifiable, measurable or observable. 38 C.F.R. 
§21.51(c)(2).

At the outset, the Board finds that a remand is necessary in 
order to obtain documents missing from the claims file that 
are essential to adjudicating the veteran's claim.  At 
present, the only documents pertaining to the veteran's claim 
for vocational rehabilitation benefits are the March 2006 
statement of the case and substantive appeal.  The Board 
cannot point a number of documents the RO refers to in the 
March 2006 statement of the case, including the veteran's 
original claim, his VCAA notice, the decision denying him 
benefits, his notice of disagreement, various lists of his 
health issues, his resume, medical records, and a 
transferable skills analysis.  These documents are necessary 
for the resolution of this claim.

In addition, while the RO has found the veteran does not meet 
the criteria for employment handicap based on previous 
evidence, in March 2007 Lennox J. Jeffers, M.D., F.A.C.P. 
submitted a letter stating the veteran will require 
vocational rehabilitation for one year or more while he 
undergoes treatment for his Hepatitis C at the Hepatology 
Clinic in the Miami VA Medical Center.  To resolve the 
apparent conflict in the evidence, the veteran should be 
afforded a VA examination to assess the severity and 
manifestations of his service-connected Hepatitis C.

Finally, it should be ensured that VA has complied with all 
duties to notify and assist the veteran with his claim.  The 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  See, 38 U.S.C.A. §5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007).  While the March 2006 statement 
of the case references a VCAA letter, it must be ensured that 
such a letter is actually sent to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran an appropriate 
letter to ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations. This letter should 
specifically advise the veteran of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain. In the letter, the veteran 
should also be told to provide any 
evidence in his possession that pertains 
to his claim. 

2. Thereafter, the veteran should be 
afforded an examination to determine the 
severity and manifestations of his 
service-connected Hepatitis C. Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished, and the examiner 
is requested to report complaints and 
clinical findings in detail. The 
examiner is requested to review all 
pertinent records associated with the 
claims file and following this review 
and the examination offer comments and 
an opinion as to the degree of 
impairment caused by the veteran's 
service-connected Hepatitis C, tinnitus, 
scar on upper lip, and hearing loss on 
his capacity for performing 
substantially gainful employment and the 
impairment this disability may cause in 
the veteran's ability to pursue 
vocational rehabilitation training. A 
discussion of the facts and medical 
principles involved and a clear 
rationale for all opinions should be 
provided. 
 
3.  Ensure that all pertinent paperwork 
used in making the determination which 
is the subject of this appeal is in the 
veteran's folder.  This includes, but is 
not limited to, the results of the 
development listed above, as well as the 
entirety of the evidence listed at the 
beginning of the March 2006 statement of 
the case.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



